Citation Nr: 0032775	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99 - 16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a left shoulder 
disability.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, with postoperative 
residuals of a right anterior collateral ligament 
reconstruction.  

Entitlement to a rating in excess of 10 percent for a left 
foot disability.

Entitlement to a rating in excess of 10 percent for a low 
back disability.

Entitlement to a compensable rating for gynecomastia with 
nodule tissue, left retroareolar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That decision granted 
service connection for degenerative joint disease of the 
right knee, evaluated as 10 percent disabling; for a left 
foot disability, a low back disability, and gynecomastia with 
nodule tissue, left retroareolar, each evaluated as 
noncompensably disabling; and denied service connection for a 
left shoulder disability.  During the pendency of this 
appeal, a rating decision of June 1999 increased the ratings 
for the veteran's service-connected left foot disability and 
low back disability to 10 percent each.  The veteran has 
continued his appeals.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision have 
been obtained.  

2.  While on active duty, the veteran incurred a left 
shoulder disability, diagnosed as rotator cuff insufficiency 
and chronic impingement syndrome of the left shoulder, and 
currently manifested by crepitus, clicking and popping in the 
shoulder joint, tenderness at the anterior and posterior 
shoulder joint and over the rotator cuff, and consistent pain 
on abduction of the arm.  



3.  The veteran's service-connected postoperative residuals 
of a right knee anterior cruciate ligament reconstruction are 
currently manifested by degenerative arthritis, and include 
symptomatology such as residual pain and stiffness, worsened 
on prolonged walking, running, standing, or driving; 
crepitation on motion; and a residual painful patellofemoral 
syndrome, all of which are productive of excessive fatigue 
and impairment of function due to pain.  

4.  The veteran's service-connected left foot disability, 
diagnosed as chronic traumatic plantar fasciitis and pes 
valgo plantis of the left foot, is currently manifested by 
complaints of persistent residual pain in the arch and heel 
of the left foot, worsened with running or walking, and 
objective clinical findings of joint inflammation, tenderness 
over the left foot, particularly along the medial arch and 
midportion of the heel pad, requiring orthotics to control 
and eliminate symptoms.  

5.  The veteran's service-connected low back disability is 
currently manifested by complaints of persistent pain in the 
low back and hips, with objective clinical findings of 
painful limitation of motion in all planes, bilaterally; 
tenderness over the posterosuperior iliac spine, difficulty 
in rising from the seated position due to mechanical back 
pain and stiffness, a protective lumbar posture, paraspinous 
muscle tightness with intermittent spasm after extension; 
diagnoses of degenerative disc disease of the lumbar spine 
with possible disc protrusion and degenerative joint disease 
of the sacroiliac joints, bilaterally; and MRI evidence of 
disc desiccation at L3-4; disc desiccation and 
circumferential disc bulging at L4-5 and L5-S1, with a 
hyperintense focus within the dorsal margin of the disc 
consistent with a small annular tear; and mild hypertrophic 
facet joint changes.  

6.  The veteran's service-connected gynecomastia is currently 
manifested by enlarged breast tissue with a healed 
curvilinear surgical biopsy scar over the inferior aspect of 
the left areola and residual tenderness of the nipple and the 
areola.  




CONCLUSIONS OF LAW

1.  A chronic left shoulder disability, diagnosed as rotator 
cuff insufficiency and chronic impingement syndrome of the 
left shoulder, was incurred during active service.  
38 U.S.C.A. §§ 1111, 1131 (West);  38 C.F.R. § 3.303 (2000).

2.  The criteria for an increased rating of 20 percent for 
service-connected postoperative residuals of a right knee 
anterior cruciate ligament reconstruction with degenerative 
arthritis are met.  38 U.S.C.A. §§ 1131, 1155 (West 1991);  
38 C.F.R. § 3.321(b)(1), §§ 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5257 (2000).

3.  The criteria for an increased rating of 20 percent for 
service-connected left foot disability, diagnosed as chronic 
traumatic plantar fasciitis and pes valgo plantis of the left 
foot, are met.  38 U.S.C.A. §§ 1131, 1155 (West 1991);  
38 C.F.R. § 3.321(b)(1), §§ 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5277 (2000);  Fenderson v. West,  12 
Vet. App.  119 (1999).  

4.  The criteria for an increased rating of 20 percent for 
service-connected low back disability, diagnosed as 
degenerative disc disease of the lumbar spine and 
degenerative joint disease with limitation of motion, are 
met.  38 U.S.C.A. §§ 1131, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1), §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5293 (2000).

6.  The criteria for an increased rating of 10 percent for 
service-connected gynecomastia with surgical biopsy scar and 
residual tenderness of the nipple and the areola, are met.  
38 U.S.C.A. §§ 1131, 1155 (West 1991);  38 C.F.R. 
§ 3.321(b)(1), §§ 4.1-4.10, , 4.116, 4.118, Diagnostic Codes 
7628, 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The Board finds that the RO has obtained the veteran's 
complete service medical records and available medical 
evidence from all sources identified by the veteran, and that 
he has declined a personal hearing.  The Board further finds 
that the veteran was afforded comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection with 
his claims in December 1998 and in January 1999.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

The veteran's service entrance examination, conducted in 
August 1989, disclosed no pertinent abnormalities or defects 
of the veteran's right knee, low back, left breast, or left 
shoulder, and his feet were found to be normal and to have a 
normal arch, bilaterally.  His service medical records show 
that in July 1990, the veteran was seen for complaints of low 
back pain after lifting oxygen bottles.  Examination 
disclosed no evidence of deformity or misalignment, but 
revealed tenderness of the lumbar paramuscular region, 
bilaterally; rigid movements were noted; and limitation of 
lumbar motion was demonstrated.  The clinical assessment was 
lumbar paramuscular strain, and the veteran was treated with 
pain medications and heat.  

In January 1994, the veteran was seen for complaints of 
chronic pain in the arch of his left foot.  Examination 
disclosed tender plantars proximal to the mid-arch of the 
left foot with mild pes planus, diagnosed as plantar 
fasciitis, and he was referred for a podiatric consultation 
with a provisional diagnosis of chronic plantar fasciitis.  
The podiatric consultation report cited a history of a 
symptomatic left plantar arch of two years' duration.  
Examination disclosed supple pes planus, with compensated 
forefoot varus; a mildly everted gait, left worse than right; 
and early heel lift on the left, diagnosed as plantar fascial 
strain.  He was referred for a right heel lift and for heel 
orthotics.  

In August 1994, the veteran was seen for left shoulder pain 
on raising his arm after feeling something "pop" in his 
shoulder.  Point tenderness was found at the anterior aspect 
of the left shoulder joint, and movement of the arm across 
the chest or raising the arm caused pain.  X-rays of the left 
shoulder joint disclosed no abnormalities.  The clinical 
assessment was left shoulder pain possibly traumatic in 
origin.  The veteran was instructed to wear a sling for two 
weeks, and given medication for pain.  In November 1995, the 
veteran was diagnosed with left rotator cuff insufficiency 
and referred to physical therapy for range of motion and 
strengthening exercises.  

The veteran was again seen for low back pain and was referred 
in January 1996 to the Physical Therapy Department, U.S. Navy 
Hospital, Pensacola, for back care education, back injury 
prevention, and instruction in back mechanics and exercises.  
On periodic medical examination in January 1997, he 
complained of swollen and painful joints, a painful or 
"trick" shoulder, and foot and knee trouble.  A physician's 
summary of defects noted a right knee and left shoulder 
problem, as well as intermittent plantar fasciitis.  The 
report of medical examination in January 1997 noted a full 
range of left shoulder motion, a half-moon scar at the left 
areola, and a right knee scar.  

In January 1996, the veteran was seen for palpable densities 
in the area of his left nipple, and was referred for 
consultation.  Examination disclosed tenderness and a 
palpable mild thickening in the left nipple area, increasing 
in size, assessed as an abnormal small mass.  The diagnosis 
was gynecomastia, and the veteran was 

referred for a surgical consult.  In February 1996, the 
veteran continued to complain of pain from a left breast mass 
at the left subareolar area, and examination revealed tender 
nodules and gynecomastia.  The clinical impression was 
gynecomastia, possible obstructed mammary gland, and a biopsy 
with excision of subareolar nodules was ordered.  In February 
1996, the veteran underwent a left breast biopsy with removal 
of tissue in the left retroareolar area down to the chest 
wall.  No malignancy was indicated and the diagnosis was 
gynecomastia.  The biopsy site healed well, and the veteran 
was returned to full duty in March 1996.  

With respect to the veteran's right knee, his service medical 
records also show that in August 1992, he sustained a right 
knee injury while playing football, with immediate swelling 
and limitation of flexion, diagnosed as a small fracture of 
the head of the tibia.  He was given a profile for anterior 
cruciate ligament (ACL) insufficiency.  In October 1992, he 
was seen with complaints of significant knee pain, and found 
to have patellar tenderness limitation of flexion to 110 
degrees with limitation of extension to-20 degrees, giving 
way, locking, ligamental laxity on varus/valgus stress, and 
diffuse tenderness, diagnosed as a partial patellar tendon 
rupture.  In November 1992, it was indicated that the veteran 
had been in an immobilizing knee brace for two months, and 
that X-rays revealed an old tubercle avulsion.  Lachman's 
sign was positive, and there was diminished left quadriceps 
muscle bulk and tone.  The assessment was ACL injury, and 
physical therapy was ordered to increase quadriceps muscle 
bulk and tone and diminish symptoms.  In November 1992, the 
veteran's profile was changed to internal derangement of the 
right knee, and extended through April 1993.  His right knee 
rehabilitation proceeded through December 1992.  In January 
1993, the diagnosis was ACL deficiency, right knee.  

Following right knee rehabilitation therapy in January and 
February 1993, examination disclosed tenderness at the 
lateral joint line, a positive anterior drawer's sign, and 
the right quadriceps was 1 inch smaller in circumference than 
the left.  In August 1993, the veteran was examined for 
reenlistment , and found to have 


a right ACL deficiency.  His right knee rehabilitation 
continued in November 1993, and clinical findings included 
tenderness at the patellar ligament and the anterior and 
lateral joint line, X-ray evidence of an avulsion fracture at 
the tibial tubercle, with an assessment of chronic right knee 
pain secondary to an ACL tear. In February 1994, examination 
disclosed a tender knee joint and positive drawer's sign, 
with an impression of knee sprain and ACL injury.  

In January 1995, the veteran reinjured his right knee, X-rays 
revealed a loose body at the tibial tubercle, examination 
showed soreness to palpation at the posterior lateral 
ligament, and the impression was chronic right knee pain.  In 
April 1995, he was referred for an orthopedic consultation 
with a provisional diagnosis of chronic right knee pain, 
patella ligament; and tibia tuberosity avulsion.  The 
orthopedic diagnosis in May 1995 disclosed tenderness to 
palpation over the tibial tubercle, lateral joint line 
tenderness, a positive Lachman's and pivot shift, guarding on 
drawer's test, and lateral joint line pain on McMurray's 
test.  X-rays revealed mild degenerative joint disease of the 
right knee, with ACL deficiency.  The diagnosis was right ACL 
insufficiency and an ununited tibia tubercle ossicle, and ACL 
reconstruction was recommended.  His light duty profile was 
continued pending surgery.  

The veteran underwent a right ACL reconstruction in June 
1995, and rehabilitative therapy was initiated in July 1995.  
An arthroscopy of the right knee in July 1995 revealed 
degenerative joint disease of the internal articulation of 
the right knee joint, with a diminished ACL.  An orthopedic 
consultation report in August 1995 showed that the veteran 
was status post ACL reconstruction, right knee, with 0 to 95 
degrees of flexion, and pain at the extremes of motion.  
Another orthopedic consultation report in September 1995 
cited the veteran's complaints of popping, giving way, and 
hypersensitivity of the right knee.  Examination disclosed a 
mild limp, a mild boggy effusion, strength of 4- to 4/5, 
limitation of flexion to 130 degrees, and tenderness on 
palpation.  Another orthopedic consultation report in October 
1995 cited the veteran's complaints of soreness of the right 
knee, a 1+ 

Lachman's sign, a 1+ effusion, and decreased quadriceps tone.  
A Medical Board Report in October 1995 showed a primary 
diagnosis of chronic ACL deficiency, right knee, status post 
reconstruction; limited to station assignments with 
orthopedic and rehabilitative capabilities; and the veteran 
was placed on limited duty for 12 months.  The veteran 
continued to undergo rehabilitative therapy . 

In November 1995, the veteran was seen for symptoms of a left 
shoulder impingement, and was referred for rehabilitation of 
a left rotator cuff insufficiency.  Another orthopedic 
consultation report in December 1995 cited the veteran's 
ongoing rehabilitative therapy for chronic ACL deficiency, 
right knee, as well as pain of the anterior left shoulder.  
Left shoulder strength was 4/5 on abduction and external 
rotation, with a mild crepitance at the acromioclavicular 
(ACM) joint, a mildly positive Neer impingement rest, and 
tenderness to palpation at the lesser tuberosity of the 
humerus and at the biceps groove.  The diagnoses were status 
post ACL reconstruction; and rule out rotator cuff 
insufficiency versus rotator cuff impingement syndrome.  The 
veteran shoulder was treated with hot packs, cortisone 
injections, and shoulder strengthening exercises.  A report 
in January 1996 cited 4 to 4/5 strength in the right knee and 
4/5 strength in the left shoulder on abduction, with 
discomfort, diagnosed as status post ACL rehabilitation, and 
slowly resolving rotator cuff insufficiency/ impingement 
syndrome.  

Reports in February and March 1996 continued to show status 
post ACL rehabilitation, and resolving rotator cuff 
insufficiency.  In April 1996, a full range of right knee 
motion was shown on flexion and extension, with mild 
discomfort but without instability or crepitus, and in May 
1996 the assessment was status post ACL rehabilitation, and 
rotator cuff insufficiency.  However, in June 1996, right 
knee flexion was from 0 to 135 degrees, quadriceps strength 
was 4/5 with pain, quadriceps circumference was diminished as 
compared to the left by 3 inches at a point 3 inches above 
the knee, and by 4.5 inches at a point 6 inches above the 
knee.  The assessment was status post ACL reconstruction.  In 
July 1996, the veteran was released from rehabilitation 
therapy and assigned to a ship.  

On periodic medical examination in January 1997, the veteran 
complained of swollen and painful joints, a painful or 
"trick" shoulder, and foot and knee trouble.  A physician's 
summary of defects noted a right knee and left shoulder 
problem, as well as intermittent plantar fasciitis.  The 
report of medical examination in January 1997 noted a full 
range of left shoulder motion, a half-moon scar at the left 
areola, and a right knee scar.  In April 1997, the veteran 
was seen for complaints of right knee pain, tenderness to 
palpation over the patellar area.  The assessment was 
possible tendonitis, rule out degenerative joint disease.  In 
July 1997, the veteran complained of right knee pain after 
playing basketball, and examination revealed an altered gait, 
and a decreased range of motion, with an assessment of mild 
right knee pain.  In November 1997, the veteran was seen for 
complaints of right knee pain after playing basketball, and 
examination revealed swelling and tenderness to palpation 
over the medial side, with an assessment of possible 
tendonitis.  

On periodic medical examination in January 1997, the veteran 
complained of swollen and painful joints, a painful or 
"trick" shoulder, and foot and knee trouble.  A physician's 
summary of defects noted a right knee and left shoulder 
problem, as well as intermittent plantar fasciitis.  The 
report of medical examination in January 1997 noted a full 
range of left shoulder motion, a half-moon scar at the left 
areola, and a right knee scar.  

In March 1998, the veteran complained of intermittent sharp 
left foot pain with a history of traumatic eversion.  
Examination disclosed tenderness to palpation on the lateral 
and medial sides of the ankle, a 2+pitting edema, and 
tenderness on weight-bearing, assessed as ankle sprain.  

A September 1998 report of medical history prepared by the 
veteran in connection with his service separation examination 
cited a history of swollen and painful joints; leg cramps, 
arthritis, rheumatism, or bursitis; painful or "trick" 
shoulder, and foot trouble.  A physician's summary of defects 
noted postexercise cramping in both legs, popping on rotation 
of the left shoulder for 4-5 years, recurring left foot pain 
requiring arch supports, and gynecomastia diagnosed by biopsy 
in 1994-1995.  His service separation examination disclosed 
no abnormalities of the upper extremities, spine, 
musculoskeletal system, lower extremities and feet.  

In October 1998, the veteran was seen for complaints of low 
back pain after falling.  Examination revealed tenderness to 
palpation over the lumbar area and a positive Wendell's sign.  
The clinical assessment was mechanical back strain, and the 
veteran was treated with pain medication and heat.  

A report of VA general medical examination, conducted in 
December 1998, cited the history of the veteran's right knee 
injury in service, and his current complaints of residual 
pain and stiffness, worsened on prolonged walking, running, 
standing, or driving.  He also complained of persistent 
residual pain in the arch and heel of the left foot, worsened 
with running or walking; a residual tenderness of the left 
breast following inservice surgery of the left breast; a left 
shoulder disability with residual popping sounds of motion 
and a brief sharp pain on abduction; and a low back pain 
requiring inservice medical treatment.  Examination disclosed 
a well-healed surgical scar along the inferior aspect of the 
right patella.  The right knee showed a normal range of 
motion, with no effusion or crepitus, but pain was elicited 
on downward pressure on the patella.  Examination of the left 
breast revealed a healed curvilinear surgical scar over the 
inferior aspect of the left areola with mild tenderness on 
palpation of the left nipple and areola.  Examination of the 
lumbar spine disclosed a normal range of motion, and straight 
leg raising was negative, bilaterally.  Examination of the 
left shoulder disclosed a normal range of motion, without 
pain.  Examination of the left foot revealed tenderness to 
palpation over the heel and over the plantar fascia, 
especially along the medial aspect.  X-rays of the right knee 
disclosed narrowing in the medial joint spaces with metallic 
orthopedic devices, while X-rays of the left shoulder, left 
foot, and lumbosacral; spine were normal.  The diagnoses were 
right ACL tear in 1992, with reconstructive surgery in 1995, 
with a residual painful patellofemoral syndrome; chronic 
traumatic plantar fasciitis of the left foot; status post 
left breast surgery in 1995 with residual tenderness of the 
nipple and the areola.  

A report of VA orthopedic examination, conducted in January 
1999, cited the history of the veteran's musculoskeletal 
disabilities, and his complaints of giving way of the right 
knee, pain in the arch of the left foot, a popping pain in 
the left shoulder, and pain in the low back and hips.  
Examination disclosed forward flexion of the lumbar spine to 
90 degrees, extension to 10 degrees, and lateral bending and 
rotation to 20 degrees, bilaterally, with tenderness over the 
posterosuperior iliac spine but no deformity or muscle spasm.  
No motor, sensory or reflex deficit was noted, while toe and 
heel walking disclosed problems with his left foot.  
Tenderness was found over the left foot, particularly along 
the medial arch and midportion of the heel pad, with no 
impairment of motion.  Examination of the left shoulder 
revealed tenderness at the anterior and posterior joint area, 
a negative apprehension no limitation of shoulder motion, and 
no appreciable popping or crepitation at the time of 
examination.  Examination of the right knee disclosed a 4-
inch anterior patellar tendon scar and a 2-inch posteromedial 
tendon scar.  Range of right knee motion was full, with 
crepitation on motion.  Lachman's and drawer's signs were 
positive, McMurry's sign was negative, a 2+ swelling was 
present, and he had tenderness throughout the knee.  The 
orthopedic diagnoses were degenerative joint disease of the 
right knee with instability, status post ACL reconstruction; 
a possible rotator cuff tear, left shoulder; plantar 
fasciitis of the left foot; and degenerative joint disease of 
the sacroiliac joints, bilaterally.

The veteran's postservice medical records show that the 
veteran was seen by David A. Spring, DPM, a private podiatric 
surgeon, in April 1999, and was diagnosed with plantar 
fasciitis, pes valgo plantis, and joint inflammation of the 
left foot, requiring orthotics to control and eliminate 
symptoms associated with those diagnoses.  

Private treatment records from Jack Loupe, MD, dated in May 
1999, cite the veteran's complaints of persistent low back 
pain since repeatedly handling heavy containers in September 
1998, prior to his discharge from service.  He further 
complained of persistent and worsening pain and popping in 
his left shoulder, left wrist pain, and arthritis in the 
right knee.  Examination disclosed that the veteran had a 
normal lumbar lordosis, without scoliosis or list.  He walked 
with a normal gait but a protective lumbar posture.  He rose 
from a seated position slowly and with difficulty due to 
mechanical back pain and stiffness, taking a few moments to 
straighten fully.  Paraspinous muscle tightness was found on 
lumbosacral examination, with intermittent spasm after 
extension.  Forward flexion was to 70-80 percent of normal, 
but accomplished slowly, cautiously and with pain, while 
extension from flexion was carried with mechanical 
dysfunction, with the veteran placing his hands on his thighs 
both on flexion and extension from flexion.  Right and left 
lateral bending and hyperextension revealed pain on 
hyperextension.  Straight leg raising was negative.  The 
diagnosis was low back pain of 8 months duration after 
lifting multiple containers in September 1998; and probable 
degenerative disc disease of the lumbar spine with possible 
disc protrusion.  

Examination of the left shoulder revealed clicking and 
popping in the shoulder joint, mild tenderness over the 
rotator cuff, and consistent pain on abduction of the arm, 
without swelling or limitation of flexion or extension.  Left 
shoulder X-rays were normal.  The diagnosis was chronic 
impingement syndrome of the left shoulder with possible 
rotator cuff disease.  

Examination of the right knee disclosed an anterior proximal 
tibial scar, without pain on stress, tenderness, swelling, 
effusion, or instability.  Neurological examination revealed 
no motor weakness, reflex change, or sensory deficit in the 
lower extremities.  

A magnetic resonance imaging scan in May 1999 disclosed a 
subtle disc desiccation at L3-4; disc desiccation and 
circumferential disc bulging at L4-5, with minimal ventral 
flattening of the thecal sac, and no spinal stenosis of  
evidence of nerve root compression; disc desiccation with 
circumferential disc bulging at L5-S1, with a tiny 
hyperintense focus within the dorsal margin of the disc 
consistent with a small annular tear, extending in to the 
ventral epidural space without impingement on the thecal sac 
or crossing nerve roots.  Mild hypertrophic facet joint 
changes and a small amount of fluid was seen within the facet 
joints with no significant central spinal canal, lateral 
recess, or foraminal stenosis, and no evidence of nerve root 
compression.  The radiographic impression was subtle disc 
desiccation at L3-4 and desiccation with small 
circumferential disc bulging at L4-5 and L5-S1, without 
evidence of significant central spinal or foraminal stenosis 
or evidence of nerve root compression.  

II.  Analysis

Entitlement to Service Connection for a Left Shoulder 
Disability

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1998).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  

On service entrance examination in August 1989, no defects of 
the left shoulder were noted, and the veteran is entitled to 
the presumption of soundness at entry with respect to his 
left shoulder articulation.  In August 1994, the veteran was 
seen for left shoulder pain on raising his arm after feeling 
something "pop" in his shoulder.  Point tenderness was 
found at the anterior aspect of the left shoulder joint, and 
movement of the arm across the chest or raising the arm 
caused pain.  X-rays of the left shoulder joint disclosed no 
abnormalities.  The clinical assessment was left shoulder 
pain, possibly traumatic in origin.  The veteran was 
instructed to wear a sling for two weeks, and given 
medication for pain.  In November 1995, the veteran was 
diagnosed with left rotator cuff insufficiency and a left 
shoulder impingement syndrome, and was referred for 
rehabilitation of a left rotator cuff insufficiency.  In 
December 1995, a mild crepitance was found at the left 
acromioclavicular (ACM) joint.  A September 1998 report of 
medical history prepared by the veteran in connection with 
his service separation examination cited a history of swollen 
and painful joints and a painful or "trick" shoulder.  A 
physician's summary of defects noted popping on rotation of 
the left shoulder for 4-5 years.  

On VA orthopedic examination in January 1999, left shoulder 
tenderness was shown at the anterior and posterior joint 
area, with a negative test, no limitation of shoulder motion, 
and no appreciable popping or crepitation at the time of 
examination.  The orthopedic diagnoses included possible 
rotator cuff tear, left shoulder.  

Private treatment records dated in May 1999 cite the 
veteran's complaints of persistent and worsening pain and 
popping in his left shoulder.  Examination of the left 
shoulder revealed clicking and popping in the shoulder joint, 
mild tenderness over the rotator cuff, and consistent pain on 
abduction of the arm, without swelling or limitation of 
flexion or extension.  Left shoulder X-rays were normal.  The 
diagnosis was chronic impingement syndrome of the left 
shoulder with possible rotator cuff disease.  

Based upon the foregoing, the Board finds that the veteran 
had no left shoulder disability at service entry, and that 
while on active duty, he incurred a left shoulder disability, 
diagnosed as rotator cuff insufficiency and chronic 
impingement syndrome of the left shoulder, and manifested by 
crepitus, clicking and popping in the shoulder joint, 
tenderness at the anterior and posterior shoulder joint and 
over the rotator cuff, and consistent pain on abduction of 
the arm.  

For the reasons and bases stated, service connection for a 
left shoulder disability, diagnosed as rotator cuff 
insufficiency and chronic impingement syndrome of the left 
shoulder, is granted.

Increased Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  It is the defined and consistently applied 
policy of the Department of Veterans Affairs to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. Part 4, § 4.3 (2000).  

The Board notes that this appeal addresses the assignment of 
an initial ratings for disabilities following an initial 
award of service connection for those disabilities.  The rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board has reviewed the medical 
evidence of record as it pertains to the disabilities at 
issue from a point prior to the date of the initial rating 
evaluations.  Fenderson, id. 

Entitlement to a Rating in Excess of 10 Percent for 
Postoperative Residuals of a Right Anterior Collateral 
Ligament Repair, Right Knee, with Degenerative Joint Disease

The medical evidence in the case shows that the veteran's 
postoperative residuals of a right ACL reconstruction are 
currently manifested by complaints of residual pain and 
stiffness, worsened on prolonged walking, running, standing, 
or driving, and objective clinical findings of a 4-inch 
anterior patellar tendon scar and a 2-inch posteromedial 
tendon scar; knee joint instability; pain on downward 
pressure on the patella; a 2+ swelling; crepitation on 
motion; tenderness throughout the knee; positive Lachman's 
and drawer's signs; a residual painful patellofemoral 
syndrome; and X-ray evidence of degenerative joint disease of 
the right knee with narrowing of the medial joint spaces.  
The veteran's service-connected right knee disability is more 
appropriately diagnosed as degenerative joint disease, right 
knee, with postoperative residuals of ACL reconstruction, and 
painful motion.  

The veteran's service-connected degenerative joint disease, 
right knee, with postoperative residuals of ACL 
reconstruction, and painful motion is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. Part 
4,§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative 
arthritis) and DC 5257 (other knee impairment, instability, 
subluxation).  The Board notes that the record in this case 
show s no findings of neurological symptomatology arising out 
of the right knee disability such as to warrant evaluation 
for complete or incomplete paralysis of lower extremity 
nerves.  Further, there is no demonstrated ankylosis (DC 
5256), or evidence of dislocated semilunar cartilage (DC 5258 
), removal of semilunar cartilage, symptomatic (DC 5259), 
limitation of flexion of leg (5260), limitation of extension 
of leg (DC 5261), or impairment of tibia and fibula (5262).  

VA's Schedule for Rating Disabilities provides that 
degenerative arthritis (DC 5003) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

General Counsel Precedent Opinion 23-97(VAOPGPREC 23-97), 
issued July 24, 1997, authorized ratings under both DC 5003 
and 5257 where a veteran experiences both degenerative 
arthritis and knee instability, and limitation of motion 
under DC 5260 or 5261 is demonstrated.  When a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a rating may be assigned.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997)  In this case, 
the veteran does not have limitation of right knee motion 
sufficient to meet the criteria for a zero-percent rating 
under DC 5260 or 5261.  

However, General Counsel Precedent Opinion 9-98 (VAOPGCPREC 
9-98) (August 14, 1998) addresses multiple ratings for 
musculoskeletal disability and the applicability of  
38 C.F.R. § 4.40, 4.45, and 4.59.  In so doing, it notes that 
§ 4.40 provides that, in rating disability of the 
musculoskeletal system, it is essential that the examination 
on which ratings are based adequately portray any functional 
loss which may be due to pain.  While that regulation does 
not require a separate rating for pain, it provides that the 
impact of pain must be considered in making a rating 
determination.  See  Spurgeon v. Brown,  10 Vet. App. 194, 
196 (1997).  Nevertheless, it is clear from the Court's case 
law that diagnostic codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis, and 
the Court has indicated that DC 5003 is to be "read in 
conjunction with" § 4.59 and that DC 5003 is "complemented 
by" § 4.40.  See Hicks v Brown, 8 Vet. App. 417, 420-21 
(1995).  Thus, §§ 4.40, 4.45, and 4.59 all appear to be 
applicable in evaluating arthritis.  VAOPGCPREC 9-98, id.

In addition, § 4.40 provides for loss of function due to 
crepitus on motion, supported by adequate pathology.  
Further, § 4.45 states that pain on movement, swelling, 
deformity or atrophy of disuse, as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing, or weight-bearing are relevant 
considerations for determinations of joint disability.  
Excess fatigability is also a factor for consideration under 
§ 4.45(d), while § 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  In the instant appeal, the medical 
evidence of record demonstrates a degree of joint or 
periarticular pathology which fully supports the veteran's 
contentions that he experiences impairment of function due to 
knee pain.  

In this case, the veteran's postoperative residuals of a 
right ACL reconstruction include symptomatology such as 
residual pain and stiffness, worsened on prolonged walking, 
running, standing, or driving; crepitation on motion; and a 
residual painful patellofemoral syndrome, all of which are 
productive of excessive fatigue and impairment of function 
due to pain.  

As the veteran's manifestations of right knee disability 
include both X-ray findings of degenerative arthritis and 
instability, without a limitation of knee motion sufficient 
of warrant a zero percent rating, the Board has applied the 
provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(2000).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due  to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

In considering the functional loss due to pain under § 4.40; 
pain on movement and excess fatigability under § 4.45; and 
the minimum compensable rating for painful motion with joint 
or periarticular pathology, the Board finds that the 
veteran's right knee disability is currently productive of 
impairment sufficient to warrant assignment of an additional 
evaluation of 10 percent to his current 10 percent 
evaluation, yielding a combined 20 percent evaluation for his 
right knee disability from the day following his release from 
active duty.  To the extent indicated, the claim for a rating 
in excess of 10 percent for right chondromalacia patella with 
arthritis and painful motion and for left chondromalacia 
patella with arthritis and painful motion is granted.  

Entitlement to a Rating in Excess of 10 Percent for a Left 
Foot Disability

The medical evidence in the case shows that the veteran's 
service connected left foot disability is diagnosed as 
chronic traumatic plantar fasciitis, pes valgo plantis, and 
joint inflammation of the left foot, and is manifested by 
complaints of persistent residual pain in the arch and heel 
of the left foot, worsened with running or walking, and 
objective clinical findings of tenderness over the left foot, 
particularly along the medial arch and midportion of the heel 
pad, requiring orthotics to control and eliminate symptoms.  
The veteran's service-connected left foot disability is more 
appropriately diagnosed as chronic traumatic plantar 
fasciitis of the left foot with pes valgo plantis.  

VA's Schedule for Rating Disabilities provides that plantar 
fasciitis will be rated by analogy to bilateral weak foot, a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  That disability will be 
rated on the underlying condition, with a minimum rating of 
10 percent.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5277 
(2000).  In addition, the Court has held that in addressing a 
claim for increase above 10 percent for left foot plantar 
fasciitis, findings such as foot pain worsening with 
activities is evidence of pain on movement and functional 
disability due to pain so as to require explicit 
consideration under §§ 4.40 and 4.45.  Fenderson v. West,  12 
Vet. App.  119 (1999).  

The Board finds that the veteran is entitled to the 10 
percent minimum rating prescribed for chronic traumatic 
plantar fasciitis, pes valgo plantis, and joint inflammation 
of the left foot by analogy to weak foot.  In addition, the 
Board finds that the loss of function due to such 
manifestations as persistent residual pain in the arch and 
heel of the left foot, worsened with running or walking, and 
objective clinical findings of tenderness over the left foot, 
particularly along the medial arch and midportion of the heel 
pad, requiring orthotics to control and eliminate symptoms, 
represents sufficient additional loss of function as to 
warrant assignment of an additional 10 percent under the 
provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(2000).  

For the reasons and bases stated, an increased rating of 20 
percent for the veteran's
service-connected chronic traumatic plantar fasciitis, pes 
valgo plantis, and joint inflammation of the left foot is 
granted from the day following service separation.  To the 
extent indicated, the claim is allowed.

Entitlement to a Rating in Excess of 10 Percent for a Low 
Back Disability

The veteran' service-connected low back disability is 
currently manifested by complaints of persistent pain in the 
low back and hips, with objective clinical findings of 
painful limitation of motion in all planes, bilaterally; 
tenderness over the posterosuperior iliac spine, difficulty 
in rising from the seated position due to mechanical back 
pain and stiffness, a protective lumbar posture, paraspinous 
muscle tightness with intermittent spasm after extension; 
diagnoses of degenerative disc disease of the lumbar spine 
with possible disc protrusion and degenerative joint disease 
of the sacroiliac joints, bilaterally; and MRI evidence of 
disc desiccation at L3-4; disc desiccation and 
circumferential disc bulging at L4-5 and L5-S1, with a 
hyperintense focus within the dorsal margin of the disc 
consistent with a small annular tear; and mild hypertrophic 
facet joint changes.  The veteran's service-connected low 
back disability is currently rated as 10 percent disabling 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (2000) (lumbosacral strain).  

VA's Schedule for Rating Disabilities provides that 
lumbosacral strain is evaluated as 10 percent disabling when 
there is characteristic pain on motion; as 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position; while a 40 percent evaluation requires 
findings reflective of a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2000) 

The Board has also considered the evaluation of the veteran's 
low back disability under other potentially applicable 
Diagnostic Codes (DC), including DC 5003 (degenerative 
arthritis), DC 5289 (ankylosis of the lumbar spine), DC 5292 
(limitation of lumbar motion), and DC 5293 (intervertebral 
disc syndrome).  While no ankylosis of the lumbar spine is 
shown, the current medical evidence of record discloses 
degenerative changes in the lumbar facet joints and iliac 
spine.  As noted, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint or joints involved.  
Limitation of motion of the lumbar spine is evaluated as 20 
percent disabling when limitation of motion is moderate, and 
as 40 percent disabling when findings reflect a severe 
limitation of motion of the lumbar spine.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2000). 

The medical evidence of record further shows that the veteran 
also has degenerative disc disease of the lumbar spine, 
evaluated as intervertebral disc syndrome under 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293 (2000).   Under that 
diagnostic code, a rating of 10 percent is provided for mild 
attacks; a 20 percent evaluation for moderate recurring 
attacks; 40 percent rating for severe recurring attacks with 
intermittent relief; and a 60 percent evaluation where 
symptoms are pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The Board does not find that 
there are mild recurring attacks or more significant 
symptomatology such as to warrant evaluation and rating under 
DC 5293.  

In addition, the medical record currently shows no findings 
of loss of unilateral spine motion in the standing position; 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion' severe recurring attacks, with little 
intermittent relief, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, such as to warrant 
assignment of a 20, 40 or 60 percent evaluation under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (2000) 

The evidence clearly shows that the veteran's symptoms of low 
back disability include complaints of persistent pain in the 
low back and hips, with objective clinical findings of 
painful limitation of motion in all planes, bilaterally; 
tenderness over the posterosuperior iliac spine, difficulty 
in rising from the seated position due to mechanical back 
pain and stiffness, a protective lumbar posture, paraspinous 
muscle tightness with intermittent spasm after extension; 
diagnoses of degenerative disc disease of the lumbar spine 
with possible disc protrusion and degenerative joint disease 
of the sacroiliac joints, bilaterally; and MRI evidence of 
disc desiccation at L3-4; disc desiccation and 
circumferential disc bulging at L4-5 and L5-S1, with a 
hyperintense focus within the dorsal margin of the disc 
consistent with a small annular tear; and mild hypertrophic 
facet joint changes.  The Board finds that the veteran's 
service-connected low back disability is most appropriately 
rated as degenerative disc disease of the lumbar spine with 
degenerative joint disease and limitation of motion.  The 
Board finds that the veteran experiences the symptomatology 
described above, and that such may be characterized as 
moderate intervertebral syndrome, with recurring attacks, and 
evaluated as 20 percent disabling.  

The Board further finds that the veteran's low back 
disability, now evaluated as 
degenerative disc disease of the lumbar spine with 
degenerative joint disease and limitation of motion, is also 
productive of functional loss due to very poor back 
flexibility, persistent pain in the low back and hips, 
painful limitation of motion in all planes, bilaterally; 
tenderness over the posterosuperior iliac spine, difficulty 
in rising from the seated position due to mechanical back 
pain and stiffness, a protective lumbar posture, paraspinous 
flare-ups, easy fatigability, pain on motion, and pain on 
use, as required by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 (2000).  

Based upon the foregoing, the Board finds that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine with degenerative joint disease and limitation of 
motion warrants assignment of a 20 percent disability rating 
under the provisions of  38 C.F.R. part 4, § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome), with an 
additional 10 percent added under the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (2000).  Based 
up[on the foregoing, and increased rating of 30 percent is 
granted for service-connected degenerative disc disease of 
the lumbar spine with degenerative joint disease and 
limitation of motion from the day following service 
separation.  To the extent indicated, the appeal is granted.  

Entitlement to a Compensable Rating for Gynecomastia with 
Nodule Tissue, Left Retroareolar Area

In February 1996, the veteran complained of pain from a left 
breast mass at the left subareolar area.  Examination 
revealed tender nodules and gynecomastia, and a biopsy was 
ordered.  In February 1996, the veteran underwent a left 
breast biopsy with excision of subareolar nodules and removal 
of tissue in the left retroareolar area down to the chest 
wall.  No malignancy was indicated and the diagnosis was 
gynecomastia.  The report of medical examination of the 
veteran in January 1997 noted a half-moon scar at the left 
areola.  A September 1998 physician's summary of defects 
noted gynecomastia diagnosed by biopsy in 1994-1995.  A 
December 1998 VA examination revealed gynecomastia with a 
healed curvilinear surgical scar over the inferior aspect of 
the left areola and mild tenderness on palpation of the left 
nipple and areola.  The diagnosis was status post left breast 
surgery in 1995 with residual tenderness of the nipple and 
the areola.  The veteran' service-connected postoperative 
residuals of left breast surgery with tenderness of the 
nipple and areola are currently rated as noncompensably 
disabling under the provisions of  38 C.F.R. Part 4, 
Diagnostic Code 7628 (2000).  

VA's Schedule for Rating Disabilities provides that benign 
neoplasms of the gynecological system or breast will be rated 
according to impairment in function of the urinary or 
gynecological systems, or the skin.  38 C.F.R. Part 4, 
§ 4.116, Diagnostic Codes 7628 (2000).  The Board finds that 
the disabling manifestations of the veteran's postoperative 
residuals of left breast surgery with a healed curvilinear 
scar and mild tenderness of the nipple and areola are most 
appropriately rated by analogy as a superficial, tender and 
painful scar on objective demonstration under  38 C.F.R. Part 
4, §§ 4.116, 4.118, Diagnostic Codes 7628 and 7804 (2000).  
The Board further finds that a 10 percent evaluation is 
warranted for that disability from the date following service 
separation.  Based upon the foregoing, and to the extent 
indicated, the claim for a compensable evaluation for 
service-connected postoperative residuals of left breast 
surgery with tenderness of the nipple and areola is granted. 

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not claimed that he is unemployable 
due to his service-connected disabilities, and there is no 
evidence that vocational training has been found infeasible.  
Accordingly, the Board will not address the issue of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (2000).  


ORDER

Service connection for chronic rotator cuff insufficiency and 
chronic impingement syndrome of the left shoulder is granted.  

An increased rating of 20 percent for service-connected 
postoperative residuals of a right knee anterior cruciate 
ligament reconstruction with degenerative arthritis is 
granted, subject to controlling regulations governing the 
payment of monetary benefits. 

An increased rating of 20 percent for service-connected 
chronic traumatic plantar fasciitis and pes valgo plantis of 
the left foot is granted, subject to controlling regulations 
governing the payment of monetary benefits. 

An increased rating of 20 percent for service-connected 
degenerative disc disease of the lumbar spine and 
degenerative joint disease with limitation of motion is 
granted, subject to controlling regulations governing the 
payment of monetary benefits. 

An increased rating of 10 percent for service-connected 
gynecomastia with surgical biopsy scar and residual 
tenderness of the nipple and the areola is granted, subject 
to controlling regulations governing the payment of monetary 
benefits. 



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 

